Title: To James Madison from William Shaler, 18 December 1818
From: Shaler, William
To: Madison, James


Sir,
Marseilles 18th December 1818
I lately ordered from the interior a pâté de Perigueux which I had determined to take the liberty of Sending by Mr. Adams of Alexandria who is departing direct for the Chesapeake, to Mrs. Madison, in the hope that she would do me the favor to accept of it, as a proof of my remembrance of her past kindness, and of my consideration and respect. It should have been here on the 15th instant but is not yet arrived, and must of course lay over for the next occasion. The only reason I can assign for this delay, is that the manufacture of Truffles for exportation cannot with Safety begin before the hard frosts set in, which appear this year to be later than usual.
I avail myself of this occasion Sir, to express the deep Sense of gratitude, which I feel towards you, for your patronage and disinterested consideration of me, Since I had the honor of being known to you. They are the circumstances of my life which afford me the greatest Satisfaction.
Amongst the manifold advantages which our country enjoys over all others, is that of affording such lessons to mankind, as your voluntary retirement into private life. I most fervently pray that You may there find in the evening of your days, the recompense which is so justly due, to your long and illustrious Services. If it were possible for me to be in any manner useful to you Sir, nothing would afford me so much pleasure, as executing any of your commissions. With the highest respect & consideration I have the honor to be Sir Your most obliged humble Servant,
Wm. Shaler
